Title: To James Madison from Charles Pinckney, 14 September 1801
From: Pinckney, Charles
To: Madison, James


Dear Sir
September 14. 1801 In Amsterdam
In addition to my dispatch of Tuesday on the subject of the intelligence from Egypt & differences respecting the Elector of Cologne I am now to inform You that Menou has rejected all offers to capitulate & seems determined either to resist until he is relieved, if that should be practicable, or bury himself & his Garrison under the ruins of Alexandria & that notwithstanding all the remonst[r]ances to the Contrary, a new Elector of Cologne has been inaugurated—an event very likely to disturb again the peace of the continent. The Emperor Alexander however seems anxious to prevent this & to play the part of a general pacificator. From all the intelligence I have recieved & from the little I have already seen in Europe my opinions are confirmed, that no permanent peace can take place until the grand Question of Monarchy or Republicanism is determined. If Europe was as pure as America the business would soon be decided, but in the present state of its Venality & corruption, it is more than probable the contest will be a long one. Still however I have little doubt of its success & the striking Example of our happy country does I can assure You contribute more strongly to keep alive the hopes & Exertions of the friends of Liberty than any thing else. Notwithstanding all their Errors & mistakes, their best informed men are confident that something like our constitution will one day issue from their Exertions & this animates & renders them easy under all their Burthens.
I mentioned to You in my last it was probable there would soon be a new Constitution proposed for the Batavian republic. I have not been able to obtain a french translation of it, as it was only published Yesterday but I inclose a Dutch paper with it & will send You the Leyden Gazette of tomorrow. I expect to be in Leyden to dinner in my way to the Hague & Paris. I am pleased to find our Flag more respected than any other of the neutral powers & our Commerce very much the object of attention. From every appearance Grain will be high in Europe this Year. The vast number of poor in England & their almost incredible increase & the astonishing spirit of Monopoly which prevails will contribute very much to keep it up. I write by this opportunity to our truly valuable & excellent friend the President—to whom please present my affectionate respects & Believe me my dear sir with the Sincerest friendship & Esteem Yours Truly
Charles Pinckney
 

   RC (DNA: RG 59, DD, Spain, vol. 6). Docketed by Wagner.


   See Jackson to JM, 3 Aug. 1801, and n. 2.


   Following the Treaty of Lunéville, which restored that of Campoformio, vacant ecclesiastical principalities were to be secularized to indemnify the hereditary princes displaced by the cession of the left bank of the Rhine to France. After the death of Maximilian, elector of Cologne and bishop of Münster, on 27 July 1801, the king of Prussia warned the Austrian emperor that if he allowed the German diet to elect a successor, the Prussian army would occupy Cologne. Though the diet elected the emperor’s hurriedly ordained brother, Archduke Anton Viktor, on 7 Oct., the war crisis was defused when he declined to accept (Kenneth Scott Latourette, Christianity in a Revolutionary Age: A History of Christianity in the Nineteenth and Twentieth Centuries [5 vols.; New York, 1958–62], 1:152; Gentleman’s Magazine and Historical Chronicle, 71, pt. 2 [1801]: 849, 946, 1137).


   Napoleon’s desire to see a less libertarian, more orderly form of government in the Batavian Republic had led to French pressure for a replacement of the constitution of 1798 in spite of the fact that the document itself forbade any such reform before 1804. A new, more conservative constitution, based on Napoleon’s suggestions, was proposed by the Batavian directors in June 1801 and defeated in the assembly by a vote of 50 to 12. On 14 Sept. the Directory revealed a second constitution to the public without submitting it to legislative approval. On 18 Sept. the First Chamber met and declared this act illegal. Three of the directors, with French military support, dissolved the legislature and on 1 Oct. presented the constitution to the voters, who decisively defeated it in a plebiscite in which only one-sixth of those eligible cast votes. The directors then declared all eligible nonvoters to have been in favor, and the constitution passed (Simon Schama, Patriots and Liberators: Revolution in the Netherlands, 1780–1813 [London, 1977], pp. 412–13, 416–18; I. Leonard Leeb, The Ideological Origins of the Batavian Revolution: History and Politics in the Dutch Republic, 1747–1800 [The Hague, 1973], p. 269).


   Pinckney’s 14 Sept. letter to Jefferson was a brief discussion of affairs in Europe (DLC: Jefferson Papers; docketed by Jefferson as received 23 Dec.).

